Exhibit 10.11

VIACOM INC.

SENIOR EXECUTIVE

SHORT-TERM INCENTIVE PLAN

(Amended and Restated on April 12, 2007, and as further

Amended and Restated on December 2, 2008)

ARTICLE I

GENERAL

Section 1.1        Purpose.

      The purpose of the Viacom Inc. Senior Executive Short-Term Incentive Plan
(the “Plan”) is to benefit and advance the interests of Viacom Inc., a Delaware
corporation (the “Company”), by granting annual performance-based awards
(“Awards”) to reward selected senior executive officers of the Company and its
subsidiaries and divisions for their contributions to the Company’s financial
success and thereby motivate them to continue to make such contributions in the
future.

Section 1.2        Definitions.

      As used in the Plan, the following terms shall have the following
meanings:

 

  (a)

“Award” shall have the meaning set forth in Section 1.1.

 

  (b)

“Board” shall mean the Board of Directors of the Company.

 

  (c)

“Class B Common Stock” shall mean shares of Class B Common Stock, par value
$0.001 per share, of the Company.

 

  (d)

“Code” shall mean the Internal Revenue Code of 1986, as amended, including any
successor law thereto, and the rules, regulations and guidance promulgated
thereunder from time to time.

 

  (e)

“Committee” shall mean the Compensation Committee of the Board (or such other
Committee(s) as may be appointed or designated by the Board to administer the
Plan in accordance with Section 1.3 of the Plan). The Committee shall consist of
at least two (2) individuals, each of whom shall be an “outside director” (or
any successor standard thereto) within the meaning of Section 162(m) of the
Code; provided, however, that if any such Committee member is found not to have
met the qualification requirements of Section 162(m), any actions taken or
Awards granted by the Committee shall not be invalidated by such failure to so
qualify.

 

  (f)

“Company” shall have the meaning set forth in Section 1.1.

 

  (g)

“Earnings Per Share” shall have the meaning provided by GAAP.

 

  (h)

“Effective Date” shall have the meaning set forth in Section 4.11.

 

  (i)

“Equity Plan” means the Viacom Inc. 2006 Long-Term Management Incentive Plan and
any successor or similar plan of the Company.

 

  (j)

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
including any successor law thereto.

 

  (k)

“Fair Market Value” of a share of Class B Common Stock on a given date shall be,
unless otherwise determined by the Committee, the 4:00 p.m. (New York time)
closing price on such date on the New York Stock Exchange or other principal
stock exchange on which the Class B Common Stock is then listed.



--------------------------------------------------------------------------------

  (l)

“Free Cash Flow” shall mean the Company’s Operating Income before depreciation
and amortization, less cash interest, taxes paid, working capital requirements
and capital expenditures.

 

  (m)

“GAAP” shall mean generally accepted accounting principles in the United States.

 

  (n)

“Net Earnings” shall have the meaning provided in GAAP.

 

  (o)

“Net Earnings from Continuing Operations” shall have the meaning provided in
GAAP.

 

  (p)

“Net Revenue” shall have the meaning provided by GAAP.

 

  (q)

“OIBDA” shall mean the Company’s Operating Income before depreciation and
amortization.

 

  (r)

“OIBDA Without Inter-Company Eliminations” shall mean the Company’s Operating
Income before depreciation, amortization and inter-company eliminations.

 

  (s)

“Operating Income” shall have the meaning provided by GAAP.

 

  (t)

“Participant” shall mean any employee of the Company or a Subsidiary at a level
of Senior Vice President or at a more senior level whom the Committee designates
a participant under the Plan.

 

  (u)

“Performance Goals” shall mean the performance goals set forth in Section 2.2
from which the Committee shall establish performance targets for a given
Performance Period.

 

  (v)

“Performance Period” shall mean a period of time over which performance is
measured as determined by the Committee in its sole discretion.

 

  (w)

“Plan” shall have the meaning set forth in Section 1.1.

 

  (x)

“Revenue” shall have the meaning provided by GAAP.

 

  (y)

“Salary” for any Performance Period shall mean the sum of (i) the annual base
salary of the Participant as in effect on the first day of the applicable
Performance Period, unless otherwise determined by the Committee and (ii) an
amount equal to the annual rate of compensation as in effect on the first day of
the applicable Performance Period that the Participant is required to defer (if
any) for the applicable Performance Period pursuant to an employment agreement
or similar arrangement with the Company.

 

  (z)

“Section 162(m)” shall mean Section 162(m) of the Code.

 

  (aa)

“Section 409A” shall mean Section 409A of the Code.

 

  (bb)

“Subsidiary” shall mean a corporation (or a partnership or other enterprise) in
which the Company owns or controls, directly or indirectly, more than 50% of the
outstanding shares of stock normally entitled to vote for the election of
directors (or comparable equity participation and voting power).

 

  (cc)

“Target Awards” means the target established by the Committee for each
Performance Period based on a multiple (either a fraction or a whole number
multiple) of the Participant’s Salary or a specified dollar amount.

Section 1.3        Administration of the Plan.

      The Plan shall be administered by the Committee which shall adopt such
rules as it may deem appropriate in order to carry out the purpose of the Plan.
All questions of interpretation, administration and application of the Plan
shall be determined by the Committee, except that the Committee may authorize
any one or more of its members, or any officer of the Company, to execute and
deliver documents on behalf of the Committee. The

 

2



--------------------------------------------------------------------------------

determination of the Committee shall be final and binding in all matters
relating to the Plan. The Committee shall have authority to determine the terms
and conditions of the Awards granted to eligible persons.

Section 1.4        No Liability.

      Subject to applicable law: (i) no member of the Committee shall be liable
to any Participant or any other person for anything whatsoever in connection
with the administration of the Plan except such person’s own willful misconduct;
(ii) under no circumstances shall any member of the Committee be liable for any
act or omission of any other member of the Committee; and (iii) in the
performance of its functions with respect to the Plan, the Committee shall be
entitled to rely upon information and advice furnished by the Company’s
officers, the Company’s accountants, the Company’s counsel and any other party
the Committee deems necessary, and no member of the Committee shall be liable
for any action taken or not taken in good faith reliance upon any such advice.

ARTICLE II

AWARDS

Section 2.1        Awards.

      The Committee may grant Awards to eligible employees with respect to each
Performance Period, subject to the terms and conditions set forth in the Plan.

Section 2.2        Terms of Awards.

      (a)       The Committee shall determine in its sole discretion whether any
employee of the Company shall have the opportunity to earn incentive
compensation under this Plan during any Performance Period. For each
Participant, within the time period permitted or required under Section 162(m)
for amounts payable hereunder to be considered “qualified performance based
compensation”, the Committee shall (i) establish the Performance Period,
(ii) designate each Participant for the Performance Period, (iii) select from
the list of Performance Goals set forth in this Section 2.2, the Performance
Goal or Goals to be applicable to the Performance Period, (iv) establish
specific performance targets related to such Performance Goals and (v) establish
Target Awards for each Participant.

      (b)       The Performance Goals from which the Committee shall establish
performance targets shall relate to the achievement of financial goals based on
the attainment of specified levels of one or more of the following: OIBDA, OIBDA
Without Intercompany Eliminations, Operating Income, Free Cash Flow, Net
Earnings, Net Earnings from Continuing Operations, Earnings Per Share, Revenue,
Net Revenue, operating revenue, total shareholder return, share price, return on
equity, return in excess of cost of capital, profit in excess of cost of
capital, return on assets, return on invested capital, net operating profit
after tax, operating margin, profit margin or any combination thereof. The
Performance Goals may be described in terms of objectives that are related to
the individual Participant or objectives that are Company-wide or related to a
Subsidiary, division, department, region, function or business unit and may be
measured on an absolute or cumulative basis or on the basis of percentage of
improvement over time, and may be measured in terms of Company performance (or
performance of the applicable Subsidiary, division, department, region, function
or business unit) or measured in terms of performance relative to selected peer
companies or a market index.

Section 2.3        Limitation on Awards.

      The aggregate amount of all Awards granted under the Plan to any
Participant for any Performance Period shall not exceed the amount determined by
multiplying such Participant’s Salary by a factor of eight (8), but in no event
shall such amount exceed $51.2 million.

Section 2.4        Determination of Award.

      The Committee shall, promptly after the date on which the necessary
financial or other information for a particular Performance Period becomes
available, certify whether the performance targets have been achieved in the
manner required by Section 162(m). If the performance targets have been
achieved, the Awards for such

 

3



--------------------------------------------------------------------------------

Performance Period shall have been earned except that the Committee may, in its
sole discretion, reduce the amount of any Award to reflect the Committee’s
assessment of the Participant’s individual performance or for any other reason.

Section 2.5        Payment of Award.

      Subject to Section 2.6, such Awards may be paid, in whole or in part, in
cash, in the form of grants of equity-based awards issued under the Equity Plan,
or in any other form prescribed by the Committee, and may be subject to such
additional restrictions as the Committee, in its sole discretion, may impose.
Such Awards shall be paid as promptly as practicable after the Committee
certifies the applicable performance targets have been achieved (and in any
event by the 15th day of the third calendar month following the end of the
calendar year in which the last day of the applicable Performance Period
occurs). If the Committee determines that an Award shall be paid in the form of
an equity-based award issued under the Equity Plan, then, for purposes of
determining the number of shares of Class B Common Stock subject to an Award,
the Class B Common Stock shall be valued based on its Fair Market Value on the
date such equity-based awards are granted. Where Awards are paid in property
other than cash and Class B Common Stock, the value of such property, for
purposes of the Plan, shall be determined by reference to the fair market value
of the property on the date the Committee grants the award. Notwithstanding
anything in this Section 2.5 to the contrary, the Committee may establish
procedures pursuant to which the payment of any Award may be deferred. To the
extent an Award provides for the right of a recipient to elect to defer
compensation and such deferral would be subject to Section 409A, the Committee
shall set forth in writing (which may be in electronic form), on or before the
date the applicable deferral election is required to be irrevocable in order to
meet the requirements of Section 409A, the conditions under which such election
may be made.

Section 2.6        Employment Requirement.

      Unless otherwise provided in a Participant’s employment agreement, herein
in Section 2.6, or as otherwise determined by the Committee at the time an Award
is granted, to be eligible to receive payment of an Award, the Participant must
have remained in the continuous employ of the Company or a Subsidiary during the
Performance Period applicable to the Participant. If the Company or any
Subsidiary terminates a Participant’s employment other than for “cause”, a
Participant terminates his employment for “good reason” or a Participant becomes
“permanently disabled” (in each case, as determined by the Committee in its sole
discretion) or a Participant dies during a Performance Period, such Participant
or his estate or beneficiary shall receive, unless his or her employment
agreement provides otherwise, a pro rata portion of the amount of any Award
earned for such Performance Period based on the attainment of the relevant
performance targets, except that the Committee may, in its sole discretion,
reduce the amount of such Award to reflect the Committee’s assessment of such
Participant’s individual performance prior to the termination of such
Participant’s employment, such Participant’s becoming permanently disabled or
such Participant’s death, as the case may be, or for any other reason.

Section 2.7        Repayment.

      The Committee may require a Participant to return all or a portion of any
payment made in respect of an Award (including any payment in the form of an
equity-based award or other property) if the Performance Goals or any of the
quantitative factors considered in connection with the Committee’s negative
discretion pursuant to Section 2.4 used to determine the amount of such Award
are subsequently restated or otherwise adjusted and the Committee determines
either that in light of such restatement or adjustment the Award was not earned
within the meaning of Section 2.4 or that such restatement or adjustment alters
the Committee’s assessment of the Participant’s individual performance in a
manner that warrants reduction of the amount paid to the Participant in respect
of the Award.

ARTICLE III

ADJUSTMENT OF AWARDS

      In the event that, during a Performance Period, any recapitalization,
reorganization, merger, acquisition, divestiture, consolidation, spin-off,
combination, liquidation, dissolution, sale of assets, or other similar
corporate transaction or event or any other extraordinary event occurs, or any
other event or circumstance occurs which has the effect, as determined by the
Committee, of distorting the applicable Performance Goals, including, without

 

4



--------------------------------------------------------------------------------

limitation, changes in accounting standards, the Committee shall adjust or
modify the calculation of the applicable performance targets based on the
Performance Goals, to the extent necessary to prevent reduction or enlargement
of Participants’ Awards under the Plan for such Performance Period attributable
to such transaction, circumstance or event. Such adjustments shall be conclusive
and binding for all purposes.

ARTICLE IV

MISCELLANEOUS

Section 4.1        No Rights to Awards or Continued Employment.

      No employee shall have any claim or right to receive Awards under the
Plan. Neither the Plan nor any action taken hereunder shall be construed as
giving any employee any right to be retained by the Company or any of its
subsidiaries.

Section 4.2        Restriction on Transfer.

      The rights of a Participant to receive Awards under the Plan shall not be
transferable by the Participant to whom such Award is granted, otherwise than by
will, the laws of descent and distribution or beneficiary designation or as
otherwise permitted by the Committee subject to any conditions that it, in its
sole discretion, may impose.

Section 4.3        Withholding.

      The Company, or a subsidiary thereof, as appropriate, shall have the right
to deduct from all payments made under the Plan to a Participant or to a
Participant’s beneficiary or beneficiaries any federal, state or local taxes
required by law to be withheld with respect to such payments.

Section 4.4        No Restriction on Right of Company to Effect Changes.

      The Plan shall not affect in any way the right or power of the Company or
its stockholders or a Subsidiary to make or authorize any recapitalization,
reorganization, merger, acquisition, divestiture, consolidation, spin-off,
combination, liquidation, dissolution, sale of assets, or other similar
corporate transaction or event involving the Company or a Subsidiary thereof or
any other event or series of events, whether of a similar character or
otherwise, whether or not such action would have an adverse effect on any Awards
made under the Plan. No Participant, beneficiary or other person shall have any
claim against the Company or any Subsidiary as a result of any such action.

Section 4.5        Source of Payments.

      The Company shall not have any obligation to establish any separate fund
or trust or other segregation of assets to provide for payments under the Plan.
To the extent any person acquires any rights to receive payments hereunder from
the Company, such rights shall be no greater than those of an unsecured
creditor.

Section 4.6        Section 409A.

      If any provision of the Plan or any Award contravenes Section 409A or
could cause a Participant to recognize income for United States federal tax
purposes in respect of an Award prior to payment of the Award or to be subject
to any tax or interest under Section 409A, such provision of the Plan or any
Award may be modified to maintain, to the maximum extent practicable, the
original intent of the applicable provision without the imposition of any tax or
interest under Section 409A. Moreover, any discretionary authority that the
Board or the Committee may have pursuant to the Plan shall not be applicable to
an Award that is subject to Section 409A to the extent such discretionary
authority would contravene Section 409A or cause a Participant to recognize
income for United States federal tax purposes in respect of an Award prior to
payment of the Award or to be subject to any tax or interest under Section 409A.

 

5



--------------------------------------------------------------------------------

Section 4.7        Amendment and Termination.

      The Board may at any time and from time to time alter, amend, suspend or
terminate the Plan in whole or in part. No such alteration, amendment,
suspension or termination of the Plan may, without the consent of the
Participant to whom an Award has been made, adversely affect the rights of such
Participant in such Award; provided, however, that no such consent shall be
required if the Committee determines in its sole discretion that any such
alteration, amendment, suspension or termination is necessary or prudent (i) to
comply with, or take into account changes in, applicable tax laws, securities
laws, accounting rules and other applicable laws, rules and regulations or
(ii) to ensure that a Participant is not required to recognize income for United
States federal tax purposes in respect of an Award prior to payment of the Award
or subject to interest and additional tax under Section 409A with respect to any
Award.

Section 4.8        Governmental Regulations.

      The Plan, and all Awards hereunder, shall be subject to all applicable
rules and regulations of governmental or other authorities.

Section 4.9        Headings.

      The headings of sections and subsections herein are included solely for
convenience of reference and shall not affect the meaning of any of the
provisions of the Plan.

Section 4.10      Governing Law.

      The Plan and all rights and Awards hereunder shall be construed in
accordance with and governed by the laws of the State of Delaware.

Section 4.11      Effective Date.

      The Plan became effective as of January 1, 2006 and was amended and
restated on April 12, 2007. The amended and restated Plan was approved by the
Company’s stockholders at the 2007 annual meeting of stockholders. The Plan was
further amended and restated on December 2, 2008.

 

6